EXHIBIT 32.1 Certification of Chief Executive Officer and Chief Financial and Accounting Officer Pursuant to 18 U.S.C. SECTION 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Olie, Inc., (the “Company”) on Form 10-Q for the period ending December 31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert Gardner, Chief Executive Officer and Chief Financial and Accounting Officer of the Company, certify, to my knowledge that: (i)the accompanying Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended (the “Act”); and (ii)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. OLIE, INC. Date:February 13, 2013 By: /s/ Robert Gardner Robert Gardner Chief Executive Officer Chief Financial Officer Chief Accounting Officer
